Opinion by
Mr. Chief Justice McBride.
There is but one question in this case, namely, whether there is any implied warranty of the quality of the goods sold under the circumstances disclosed here, no actual warranty being pleaded or proved. So far as the quality of goods purchased is concerned the rule of caveat emptor usually applies, unless there is deceit or misrepresentation, which is not the case here. The external appearance of the potatoes indicated soundness and good quality. It was only when they were sliced for cooking that the defect became visible, and there is nothing in the evidence indicating that plaintiff knew of their unsoundness. The defendant testified:
“They looked pretty good; they looked pretty nice from looking at them.”
So the case simmers down to this: The plaintiff sold the potatoes to defendant and defendant purchased them, each supposing them to be sound and having reason to believe they were so. There is authority for the holding that where provisions are sold to a customer at retail for immediate use, there is an implied warranty that they are reasonably fit for food: Benjamin on Sales (7 ed.), p. 661, and cases there cited. But in sales to dealers the rule is different. *163In such instances the rule of caveat emptor is applied: Howard v. Emerson, 110 Mass. 320 (14 Am. Rep. 608); Wiedeman v. Keller, 171 Ill. 93 (49 N. E. 210); Giroux v. Stedman, 145 Mass. 439 (1 Am. St. Rep. 472, 14 N. E. 538); Ryder v. Neitge, 21 Minn. 70; Moses v. Mead, 1 Denio (N. Y.), 378 (43 Am. Dec. 676); Warren v. Buck, 71 Vt. 44 (76 Am. St. Rep. 754, 42 Atl. 979); Hanson v. Hartse, 70 Minn. 282 (68 Am. St. Rep. 527, 73 N. W. 163); Humphreys v. Comline, 8 Blackf. (Ind.) 516. The case of Howard v. Emerson, 110 Mass. 320, is typical of all those above cited. In that case Howard, a farmer, had sold to Emerson, a butcher and dealer in provisions, a cow which Emerson purchased for the purpose of butchering and retailing to his customers. The flesh was found unfit for food, and the purchaser refused to pay for her, and suit was brought to recover the purchase price. The court said:
“The general rule of the common law is that, upon a sale of goods, if there is no express warranty of the quality of the goods sold, and no fraud, the maxim caveat emptor applies, and no warranty is implied by law. Winsor v. Lombard, 18 Pick. (35 Mass.) 57; Mixer v. Coburn, 11 Metc. (52 Mass.) 559 (45 Am. Dec. 230); French v. Vining, 102 Mass. 132 (3 Am. Rep. 440). The defendants contend that when articles of food are sold for immediate domestic use there is an implied warranty or representation that they are sound and fit for food, and that the case at bar falls within this exception to the general rule. Van Bracklin v. Fonda, 12 Johns. (N. Y.) 468 (7 Am. Dec. 339). But we think that this exception, if established, does not extend beyond the case of a dealer who sells provisions- directly to the consumer for domestic use. In such cases it may be reasonable to infer a tacit understanding, which enters into the contract, that the pro*164visions are sound. The relation of the buyer to the seller and the circumstances of the sale may raise the presumption that the seller impliedly represents them to be sound. But the same reasons are not applicable to the case of one dealer selling to another dealer; and we think the rule is settled that in the sale of provisions, in the course of general commercial transactions, the maxim caveat emptor applies, and there is no implied warranty or representation of quality or fitness. Emerson v. Brigham, 10 Mass. 197 (6 Am. Dec. 109); Winsor v. Lombard, 18 Pick. (35 Mass.) 57; Hart v. Wright, 17 Wend. (N. Y.) 267; Wright v. Hart, 18 Wend. (N. Y.) 449; Moses v. Mead, 1 Denio (N. Y.), 378 (43 Am. Dec. 676); Burnby v. Ballett, 16 M. & W. 644. In the case at bar the plaintiff was a farmer and the defendants were butchers and dealers in provisions for immediate use as food. The fact that the plaintiff knew the purpose for which the defendants purchased the cow would not render him liable, upon an implied warranty, for unknown defects which made her unfit for that purpose. A warranty of fitness may be implied in contracts to manufacture or in executory contracts to sell, but it is not implied in executed sales of specific chattels. Chandelor v. Lopus, 1 Smith’s Lead. Cas. (5th Am. ed.) 238, and notes.”
The cases last above cited seem to settle the law against the contention of the plaintiff in the instant case.
Counsel for plaintiff cite Morse v. Union Stockyard Co., 21 Or. 289 (28 Pac. 2, 14 L. R. A. 157), and Kitchin v. Oregon Nursery Co., 65 Or. 20 (130 Pac. 408, 1133, 132 Pac. 956), as holding a contrary view, but when properly analyzed it will appear that this contention is unfounded. In the former case the buyer requested the seller to send him two carloads of “good beef cattle.” The seller shipped him two carloads of cattle unfit for beef. Where articles of a particular descrip*165tion are ordered, there is an implied warranty that those furnished answer that description, and that is what the holding in the case cited amounts to. If A requests B to send him a herd of cows for milking purposes, and B sends him a herd of Hereford steers fit only for beef, it stands to reason that he should not recover for the price of cows. "Whether we treat the ease as a breach of an implied warranty or a failure to perform the result is the same. In such a case there is prima facie evidence of fraud on the part of the seller. The fitness of the cattle for beef could be known to. the seller upon inspection of the cattle before he shipped them, and could not be known to the buyer, if, as in the case cited, he resided at a distance until they were received. Under these circumstances, and where the buyer paid for the cattle before he received them, relying upon the judgment and good faith of the seller as to their quality, the court very properly held that he could recover damages. Here there was no stipulation as to quality, and no bad faith on the part of the seller, who believed and had a right to believe that the potatoes sold were sound and free from disease. In the case of Kitchin v. Oregon Nursery Co., 65 Or. 20 (130 Pac. 408, 1133, 132 Pac. 956), the statement of the case in the opinion is not full, but an inspection of the record shows the complaint alleged that plaintiff was induced to purchase by reason of certain advertisements put out by defendant to the effect that it dealt only in “reliable nursery stock,” and that all trees grown by it were strong, vigorous, healthy trees, whereas the trees furnished were not such, and that defendant knew they were not. There was an element of fraud and misrepresentation charged in that case which is entirely lack*166ing here. • Mr. Justice Eakin in discussing the doctrine of implied warranty by reason of an article being ordered for a particular purpose expressly waives its application to the case there under consideration:
“The principal contention of plaintiff is as to the liability of defendant upon its implied warranty that the articles sold shall be suitable for the purposes to which they are to be applied. This rule is well recognized by this court: Gold Ridge Min. Co. v. Tallmadge, 44 Or. 34 (74 Pac. 325, 102 Am. St. Rep. 602); Lens v. Blake, 44 Or. 569, 573 (76 Pac. 356, 357); Mine Supply Co. v. Columbia Min. Co., 48 Or. 391, 395 (86 Pac. 789, 790). However, in this case it is not necessary to apply the rule because the plaintiff is not only contending that the trees were not suitable for the use to which they were to be applied, but that the trees were not sound. Defendant admits that it is bound by an implied warranty to that extent, namely, that the trees were sound and healthy, and the testimony strongly tended to establish the fact that the trees were not sound, but were unhealthy trees having an inherent defect which caused them to die.”
It may also be added in that case the defendant was a large grower of nursery stock selling the same at wholesale to dealers as well as at retail and might well be included within the reasoning of that line of cases which hold that there is an implied warranty by the manufacturer of articles that they are free from latent defects, but it is not necessary to consider that phase of the question in the ease at bar.
Another suggestion of counsel for plaintiff is that no recovery can be had because the contract is illegal in that it was in violation of Section 2227, L. O. L., which makes the sale of diseased food a criminal offense; but we do not think it was the intent of that section to punish persons innocently selling diseased *167food products where the defects are latent and not known at the time of the sale. In the sale of liquor to minors and like offenses, it has been held that ignorance of the age of the purchaser is no defense to a prosecution for such sale; but this rule arises from the theory that dealing in such merchandise is at best an authorized nuisance in which the dealer must engage at his peril. On the contrary, the sale of food is a business beneficial to the community and one that should be encouraged, and a dealer will not be held to have violated a law against selling diseased food unless the pernicious character of such food was known to him or he disregarded such obvious precautions in inspecting it as would be equivalent to such intent, which is not the case here.
There is neither pleading, finding nor testimony to sustain the judgment rendered in this case, and the judgment of the Circuit Court will be reversed and one entered here in accordance with the prayer of the complaint. Reversed. Judgment Rendered.